EXHIBIT 32 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 Each of the undersigned, Steven R. Morgan and James B. Brown, certifies pursuant to 18 U.S.C. Section 1350, that: (1) this annual report on Form 10-K of Hancock Fabrics, Inc. ("Hancock") for the year ended January 31, 2015, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and (2) the information contained in this annual report fairly presents, in all material respects, the financial condition and results of operations of Hancock. Date: May 1, 2015 /s/ Steven R. Morgan Steven R. Morgan President and Chief Executive Officer /s/ James B. Brown James B. Brown Executive Vice President and Chief Financial Officer
